DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/24/2022.
        Claims 1, 10 and 17-19 have been amended.
        Claim 21 has been added.
        Claims 2-9, 11-16 and 20 have been remained.
         Claims 1-21 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-21 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display device comprising an inorganic layer disposed on a gate electrode of the driving element; a first via layer disposed on the inorganic layer and in the non-display area, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-16 and 21 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a display device comprising wherein the auxiliary electrode includes electrode holes, and at least one of the organic layer patterns includes a pattern groove overlapping at least one of the electrode holes, the pattern groove extending only partially though the organic layer in a thickness direction, in combinations with the other structures as cited in the independent claim 17.
        Claims 18-20 are directly depend on the independent claim 17.

                                                         Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892